Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment overcome the following rejections: 
Claims 3-6 are no longer rejected under 35 U.S.C. 112(b)
Claim 15 is no longer rejected under 35 U.S.C. 101

Response to Arguments
Applicant's arguments filed October 13th, 2022 have been fully considered but they are not persuasive.
Applicant asserts that Reda et al. (US 2016/0260213 A1; hereafter: Reda 2016) does not teach limitations of Claim 1-2, 7-9 and 13 as Reda fails to disclose the limitations of Claim 1. Examiner respectfully disagrees.
Applicant asserts that Reda does not disclose “an identification process on the input medical image data to identify a volume of interest within which an instance of a predetermined anatomical structure is located”. However, ¶47 of Reda 2016 discloses that an image volume with an anatomical structure of interests already identified is provided to an orientation detection unit. This suggests that there is some kind of identification process to identify an image volume with an anatomical volume of interest. Furthermore, ¶35 of Reda 2016 discloses that the anatomical structure is assumed to be in the center of the image volume or can be identified through detection algorithms. Therefore, Reda 2016 discloses the limitation “an identification process on the input medical image data to identify a volume of interest within which an instance of a predetermined anatomical structure is located”.
Applicant additionally asserts that Reda 2016 does not teach the limitation “performing, at the data processing system, a first determination process comprising a first volume of interest data to determine a first anatomical direction (v1) for the instance of the predetermined anatomical structure, the first volume of interest data being medical image data that is representative of the volume of interest and that is derived from the input medical image data” as Reda 2016’s disclosed extracted appearance feature does not correspond to medical image data. Examiner respectfully disagrees. As currently written and interpreted, “medical image data that is representative of the volume of interest” is a broad limitation that can include a variety of medical image data types. Reda 2016’s extracted appearance feature is information and data derived from the medical image. Therefore, “extracted appearance features” can be construed as a type of “medical image data that is representative of the volume of interest”.
Applicant further asserts that Reda 2016 does not teach the limitation “the first and second anatomical direction (v1, v2) being defined with reference to the data coordinate system” as Reda 2016 does not disclose that the input medical image data is also defined by a coordinate system. However, Figure 3 and ¶35-38 of Reda 2016 show a variety of coordinate system and how they are used to define the image. Figure 3a of Reda 2016 shows a 3D image patch with an anatomical structure with Figures 3b-3d showing the different coordinate systems defining the image patch. 
Regarding the rejections of Claims 15 and 16 under 35 U.S.C. 103 with the combination of Reda 2016 and Reda et al. (US 2018/0218516 A1; hereafter: Reda 2018), see above responses. Furthermore, Reda 2016 discloses that an anatomical structure of interest can be determined or identified with detection algorithms, which includes neural network systems (Reda 2016: ¶35).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 7-9 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reda et al. (US 2016/0260213 A1; hereafter: Reda 2016).
Regarding Claim 1, Reda 2016 teaches: a method for processing medical image data (Figure 5; ¶46: “FIG. 5 shows an exemplary method 500 of orientation detection performed during runtime by a computer system”), the method comprising: receiving input medical image data at a data processing system (¶47: “At 502, orientation detection unit 207 receives the initial image volume of the anatomical structure of interest”), the data processing system being an artificial intelligence-based system (Figure 2; ¶30: “the present techniques may be implemented by an orientation learning unit 206 and an orientation detection unit 207.” See also ¶38), the input medical image data being defined with reference to a data coordinate system (¶25: “An orientation regressor may learn a mapping function to directly predict an orientation, which may be a multi-variate (three in 3-D and two in 2-D) latent variable in a Cartesian coordinate system.”; see also Figures 3a-3d and ¶35-38); performing, at the data processing system, an identification process on the input medical image data to identify a volume of interest within which an instance of a predetermined anatomical structure is located (¶47: “The image volume may be acquired using techniques such as magnetic resonance (MR) imaging, computed tomography (CT), helical CT, X-ray angiography, positron emission tomography (PET), fluoroscopy, ultrasound, single photon emission computed tomography (SPECT), or a combination thereof. The image volume may be a 3D image with the anatomical structure of interest located substantially at the center. The anatomical structure of interest may be any biological object identified for investigation or examination.”; suggests that the anatomical structure/volume of interest is identified upon receiving the medical image data; ¶35: “The anatomical structure 304 may be assumed to be roughly located at the center of the patch 302. This can be achieved by anatomy detection algorithms or manual operators.”); performing, at the data processing system, a first determination process comprising processing a first volume of interest data to determine a first anatomical direction (v1) for the instance of the predetermined anatomical structure, the first volume of interest data being medical image data that is representative of the volume of interest and that is derived from the input medical image data (Abstract: “a pre-trained regressor is applied to appearance features of the image volume to predict a colatitude of the structure of interest”; ¶50: “at 506, orientation detection unit 207 applies the pre-trained regressor to the extracted appearance features to predict colatitude of the anatomical structure.”); performing, at the data processing system, a second determination process comprising processing a second volume of interest data to determine a second anatomical direction (v2) for the instance of the predetermined anatomical structure, the second volume of interest data being medical image data that is representative of the volume of interest and that is derived from the input medical image data (¶52: “at 508, orientation detection unit 207 determines the optimal longitude corresponding to the predicted colatitude”; longitude is a different orientation/axial direction than colatitude), the first and second anatomical directions (v1, v2) being defined with reference to the data coordinate system (¶25: “An orientation regressor may learn a mapping function to directly predict an orientation, which may be a multi-variate (three in 3-D and two in 2-D) latent variable in a Cartesian coordinate system.”; Figures 3a-3d); and outputting, from the data processing system, output data relating to the first and second anatomical directions (v1, v2) (¶59: “At 514, orientation detection unit 207 outputs the resulting orientation (i.e., one or more pair of predicted colatitude and corresponding optimal longitude”).
Regarding Claim 2, Reda 2016 teaches: the method according to claim 1, wherein the output data comprise data defining the volume of interest (¶33: “The workstation 203 may communicate directly with the computer system 201 to display processed image data and/or output image processing results”).
Regarding Claim 7, Reda 2016 teaches: the method according to claim 1, comprising applying a first rotation operation to the first volume of interest data, yielding the second volume of interest data (¶56: “At 512, orientation detection unit 207 re-orients the image volume based on the predicted colatitude and optimal longitude”; reorienting can be construed as rotating the image volume to yield a second view of the volume), wherein the data coordinate system has three axial directions (x, y, z) (¶25: “An orientation regressor may learn a mapping function to directly predict an orientation, which may be multi-variate (three in 3-D and two in 2-D) latent variable in a Cartesian coordinate system.”), and wherein the first rotation operations in the first anatomical direction (v1) being in a predetermined angular relationship with the axial directions (x, y, z) of the data coordinate system (Figure 5: element 512 and 510; the volume is rotated/reoriented until a threshold is reached which can be construed as the predetermined angular relationship.).
Regarding Claim 8, Reda 2016 teaches: the method according to claim 7, comprising applying a second rotation operation to the second volume of interest data, yielding processed volume of interest data (¶56: “At 512, orientation detection unit 207 re-orients the image volume based on the predicted colatitude and optimal longitude”; reorienting can be construed as rotating the image volume to yield another view of the volume of interest), wherein the second rotation operation results in the first and second anatomical directions (v1, v2) each being in a predetermined angular relationship with the axial directions (x, y, z) of the data coordinate system (¶25: “An orientation regressor may learn a mapping function to directly predict an orientation, which may be multi-variate (three in 3-D and two in 2-D) latent variable in a Cartesian coordinate system.”; Figure 5: element 512 and 510; the volume is rotated/reoriented until a threshold is reached which can be construed as the predetermined angular relationship.), and wherein the output data comprise the processed volume of interest data (¶59: “At 514, orientation detection unit 207 outputs the resulting orientation (i.e., one or more pair of predicted colatitude and corresponding optimal longitude”).
Regarding Claim 9, Reda 2016 teaches: the method according to claim 1, wherein the second determination process comprises: receiving, as an input, the first anatomical direction (v1), as determined by the first determination process; and determining the second anatomical direction (v2) based on the constraint that the second anatomical direction is orthogonal to the first anatomical direction (¶52: “at 508, orientation detection unit 207 determines the optimal longitude corresponding to the predicted colatitude.”; the longitude is based on the location and orientation of the colatitude where relationship between the two can be predetermined).
Regarding Claim 13, Reda 2016 teaches: the method according to claim 1, wherein: the predetermined anatomical structure is a knee join, a shoulder joint, a hip joint, or the spine (¶41: “The structure of interest may be any biological object identified for investigation or examination, such as a portion of a patient’s or subject’s brain, heart, spine, vertebra, blood vessel, aorta, and so forth.”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Reda 2016 as applied to claims above, and further in view of Reda et al. (US 2018/0218516 A1; hereafter: Reda 2018).
Regarding Claim 10, Reda 2016 teaches: the method according to claim 7, but does not explicitly teach that the data processing system is a neural network system. 
In a related art, Reda 2018 teaches: using a neural network for identification and processing of medical imaging data (¶22: “A framework for automatic coarse orientation detection is described herein. In accordance with one aspect, the framework uses a deep convolutional neural network (DCCN)-based method to learn features that are well suited for fast and robust identification of coarse orientation”; the neural network is used for the entire process of identification, and determination of orientation) for accurately and automatically identifying a region or structure of interest and determining the orientation of the region or structure of interest.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Reda 2016 with the above teachings of Reda 2018 to incorporate the use of neural networks to identify a volume of interest and determine the orientation of the volume of interest. The motivation in doing so would lie in an accurate and automatic pipeline for the identification and determination of a volume of interest and its orientation. 
Reda 2016, in view of Reda 2018, teaches: an identification network (Reda 2018: ¶22: “A framework for automatic coarse orientation detection is described herein. In accordance with one aspect, the framework uses a deep convolutional neural network (DCCN)-based method to learn features that are well suited for fast and robust identification of coarse orientation”; see also Reda: ¶35: “The anatomical structure 304 may be assumed to be roughly located at the center of the patch 302. This can be achieved by anatomy detection algorithms or manual operators.”), which has been trained using training data comprising a set of ground truth image datasets, each of which is representative of a bodily region that includes an instance of the anatomical structure and comprises information relating to a volume of interest within which that instance of the anatomical structure is located (Reda 2016: ¶41: “orientation learning unit 206 receives training image data of an anatomical structure of interest… The structure of interest may be an y biological object identified for investigation or examination”); a first determination network (Reda 2018: ¶22: “A framework for automatic coarse orientation detection is described herein. In accordance with one aspect, the framework uses a deep convolutional neural network (DCCN)-based method to learn features that are well suited for fast and robust identification of coarse orientation”), which has been trained using training data comprising a set of ground truth image datasets, each of which is representative of an instance of the anatomical structure and comprises information relating to a first anatomical direction for that instance of the predetermined anatomical structures (Reda 2016: “orientation learning unit 206 trains a regressor (or regression-based predictor) based on the appearance features of custom-character to estimate anatomy colatitude.”); and a second determination network (Reda 2018: ¶22: “A framework for automatic coarse orientation detection is described herein. In accordance with one aspect, the framework uses a deep convolutional neural network (DCCN)-based method to learn features that are well suited for fast and robust identification of coarse orientation”), which has been trained using training data comprising a set of ground truth image datasets, each of which is representative of an instance of the anatomical structure and comprises information relating to a second anatomical direction for that instance of the predetermined anatomical structure (Reda 2016: “orientation learning unit 206 trains a regressor (or regression-based predictor) based on the appearance features of custom-character to estimate anatomy colatitude.”; Reda 2016: ¶26: “In accordance with another aspect of the present framework, an efficient searching scheme is used to determine an optimal longitude.”; the second direction of Reda 2016 is the longitude direction that is determined after the colatitude and is determined by a combination of the regressor and a searching scheme which can be reasonably replaced with a neural network); and the method comprises: performing the identification process at least in part using the identification network, and performing the first and second determination processes with, respectively, the first and second determination networks (Reda 2018: ¶22: “A framework for automatic coarse orientation detection is described herein. In accordance with one aspect, the framework uses a deep convolutional neural network (DCCN)-based method to learn features that are well suited for fast and robust identification of coarse orientation”).
Regarding Claim 15, Reda 2016, in view of Reda 2018, teaches: a non-transitory computer readable storage medium (Reda 2016: ¶29: “In one implementation, computer system 201 comprises a processor or central processing unit (CPU) 204 coupled to one or more non-transitory computer-readable medium 205.”), storing: one or more neural networks (Reda: 2018: ¶22: “A framework for automatic coarse orientation detection is described herein. In accordance with one aspect, the framework uses a deep convolutional neural network (DCCN)-based method to learn features that are well suited for fast and robust identification of coarse orientation”) trained to identify a volume of interest in which an instance of a predetermined anatomical structure is located (Reda 2016: ¶41: “orientation learning unit 206 receives training image data of an anatomical structure of interest… The structure of interest may be any biological object identified for investigation or examination”; Reda 2016: ¶35: “The anatomical structure 304 may be assumed to be roughly located at the center of the patch 302. This can be achieved by anatomy detection algorithms or manual operators.”), and to determine first and second anatomical directions (v1, v2) for the instance of the predetermined anatomical structure (Reda 2016: “orientation learning unit 206 trains a regressor (or regression-based predictor) based on the appearance features of custom-character to estimate anatomy colatitude.”; Reda 2016: ¶26: “In accordance with another aspect of the present framework, an efficient searching scheme is used to determine an optimal longitude.”); and instructions that, when executed by a processor, cause the processor to: receive input medical image data at a data processing system (Reda: 2016: ¶47: “At 502, orientation detection unit 207 receives the initial image volume of the anatomical structure of interest”), the data processing system being an artificial intelligence-based system (Reda: 2016: Figure 2; ¶30: “the present techniques may be implemented by an orientation learning unit 206 and an orientation detection unit 207.”), the input medical image data being defined with reference to a data coordinate system (Reda 2016: Figure 3a-3d; and Reda 2016: ¶35-38); perform, at the data processing system (Reda: 2016: ¶25: “An orientation regressor may learn a mapping function to directly predict an orientation, which may be a multi-variate (three in 3-D and two in 2-D) latent variable in a Cartesian coordinate system.”), an identification process on the input medical image data to identify a volume of interest within which an instance of a predetermined anatomical structure is located (Reda 2016: ¶47: “The image volume may be acquired using techniques such as magnetic resonance (MR) imaging, computed tomography (CT), helical CT, X-ray angiography, positron emission tomography (PET), fluoroscopy, ultrasound, single photon emission computed tomography (SPECT), or a combination thereof. The image volume may be a 3D image with the anatomical structure of interest located substantially at the center. The anatomical structure of interest may be any biological object identified for investigation or examination.”; Reda: 2016: ¶35: “The anatomical structure 304 may be assumed to be roughly located at the center of the patch 302. This can be achieved by anatomy detection algorithms or manual operators.”); perform, at the data processing system, a first determination process comprising processing first volume of interest data to determine a first anatomical direction for the instance of the predetermined anatomical structure, the first volume of interest data being medical image data that is representative of the volume of interest and that is derived from the input medical image data (Reda 2016: Abstract: “a pre-trained regressor is applied to appearance features of the image volume to predict a colatitude of the structure of interest”; Reda 2016: ¶50: “at 506, orientation detection unit 207 applies the pre-trained regressor to the extracted appearance features to predict colatitude of the anatomical structure.”); perform, at the data processing system, a second determination process comprising processing second volume of interest data to determine a second anatomical direction for the instance of the predetermined anatomical structure, the second volume of interest data being medical image data that is representative of the volume of interest and that is derived from the input medical image data (Reda 2016: ¶52: “at 508, orientation detection unit 207 determines the optimal longitude corresponding to the predicted colatitude”; longitude is a different orientation/axial direction than colatitude), the first and second anatomical directions being defined with reference to the data coordinate system (Reda 2016: ¶25: “An orientation regressor may learn a mapping function to directly predict an orientation, which may be a multi-variate (three in 3-D and two in 2-D) latent variable in a Cartesian coordinate system.”); and output, from the data processing system, output data relating to the first and second anatomical directions (Reda 2016: ¶59: “At 514, orientation detection unit 207 outputs the resulting orientation (i.e., one or more pair of predicted colatitude and corresponding optimal longitude”).
Regarding Claim 16, Reda 2016, in view of Reda 2018, teaches: an apparatus for processing medical image data (Reda 2016: Figure 2), comprising: one or more processors (Reda 2016: Figure 2: element 204); and a memory storing (Reda 2016: Figure 2: element 205): one or more neural networks (Reda: 2018: ¶22: “A framework for automatic coarse orientation detection is described herein. In accordance with one aspect, the framework uses a deep convolutional neural network (DCCN)-based method to learn features that are well suited for fast and robust identification of coarse orientation”) trained to identify a volume of interest in which a predetermined anatomical structure is located (Reda 2016: ¶41: “orientation learning unit 206 receives training image data of an anatomical structure of interest… The structure of interest may be any biological object identified for investigation or examination”), and to determine first and second anatomical directions (v1, v2) for the predetermined anatomical structure, as represented within medical image data (Reda 2016: Abstract: “a pre-trained regressor is applied to appearance features of the image volume to predict a colatitude of the structure of interest”; Reda 2016: ¶50: “at 506, orientation detection unit 207 applies the pre-trained regressor to the extracted appearance features to predict colatitude of the anatomical structure.”; Reda 2016: ¶52: “at 508, orientation detection unit 207 determines the optimal longitude corresponding to the predicted colatitude”); and instructions that, when executed by the one or more processors, cause the one or more processors to: receive input medical image data at a data processing system (Reda: 2016: ¶47: “At 502, orientation detection unit 207 receives the initial image volume of the anatomical structure of interest”), the data processing system  being an artificial intelligence-based system (Reda: 2016: Figure 2; ¶30: “the present techniques may be implemented by an orientation learning unit 206 and an orientation detection unit 207.”), the input medical image data being defined with reference to data coordinate system (Reda: 2016: ¶25: “An orientation regressor may learn a mapping function to directly predict an orientation, which may be a multi-variate (three in 3-D and two in 2-D) latent variable in a Cartesian coordinate system.”; Reda 2016: Figure 3a-3d; Reda 2016: ¶35-38); perform, at the data processing system, an identification process on the input medical image data to identify a volume of interest within which an instance of a predetermined anatomical structure is located (Reda 2016: ¶47: “The image volume may be acquired using techniques such as magnetic resonance (MR) imaging, computed tomography (CT), helical CT, X-ray angiography, positron emission tomography (PET), fluoroscopy, ultrasound, single photon emission computed tomography (SPECT), or a combination thereof. The image volume may be a 3D image with the anatomical structure of interest located substantially at the center. The anatomical structure of interest may be any biological object identified for investigation or examination.”; Reda 2016: ¶35: “The anatomical structure 304 may be assumed to be roughly located at the center of the patch 302. This can be achieved by anatomy detection algorithms or manual operators.”); perform, at the data processing system, a first determination process comprising processing first volume of interest data to determine a first anatomical direction (v1) for the instance of the predetermined anatomical structure, the first volume of interest data being medical image data that is representative of the volume of interest and that is derived from the input medical image data; perform, at the data processing system (Reda 2016: Abstract: “a pre-trained regressor is applied to appearance features of the image volume to predict a colatitude of the structure of interest”; Reda 2016: ¶50: “at 506, orientation detection unit 207 applies the pre-trained regressor to the extracted appearance features to predict colatitude of the anatomical structure.”), a second determination process comprising processing second volume of interest data to determine a second anatomical direction (v2) for the instance of the predetermined anatomical structure, the second volume of interest data being medical image data that is representative of the volume of interest and that is derived from the input medical image data (Reda 2016: ¶52: “at 508, orientation detection unit 207 determines the optimal longitude corresponding to the predicted colatitude”; longitude is a different orientation/axial direction than colatitude), the first and second anatomical (v1, v2) directions being defined with reference to the data coordinate systems (Reda 2016: ¶25: “An orientation regressor may learn a mapping function to directly predict an orientation, which may be a multi-variate (three in 3-D and two in 2-D) latent variable in a Cartesian coordinate system.”); and output, form the data processing system, output data relating to the first and second directions (Reda 2016: ¶59: “At 514, orientation detection unit 207 outputs the resulting orientation (i.e., one or more pair of predicted colatitude and corresponding optimal longitude”).
Regarding Claim 17, Reda 2016, in view of Reda 2018, teaches: the apparatus according to claim 16, comprising an imaging apparatus configured to provide the input medical image data (Reda 2016: Figure 2: element 202; Reda 2016: ¶28: “In other implementations, computer system 201 may be connected (e.g., using a network) to other machines, such as imaging device 202 and workstation 203.”). 
Regarding Claim 18, Reda 2016, in view of Reda 2018, teaches: the apparatus according to claim 17 comprising: an input interface for allowing a user of the apparatus to override and/or manually correct the output of the apparatus (Reda 2016: Figure 2: element 210; Reda 2016: ¶29: “In on implementation, computer system 201 comprises a processor or central processing unit (CPU) 204 coupled to one or more non-transitory computer-readable media 205 (e.g., computer storage or memory), display device 208 (e.g., monitor) and various input devices 210 (e.g., mouse or keyboard) via an input-output interface 221.”).

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Reda 2016 as applied to claims above, and further in view of Manko. “Segmentation of Organs at Risk in Chest Cavity Using 3D Deep Neural Network” 2019 Signal Processing Symposium (SPSymp), 2019.; hereafter: Manko.
Regarding Claim 11, Reda 2016 teaches: the method according to claim 1, but does not explicitly teach downsampling the input medical image data to produce downsampled medical image data, and wherein the identification process comprises: a low-resolution identification process, which acts on the downsampled medical image data to identify an estimated volume of interest; and a high-resolution identification process, which acts on a subset of the input medical image data representing the estimated volume of interest so as to identify the volume of interest.
In a related art, Manko teaches: downsampling the input medical image data to produce downsampled medical image data (Section 2, Subsection B: “Down-sample the original image to a lower resolution.”), and wherein the identification process comprises: a low-resolution identification process, which acts on the downsampled medical image data to identify an estimated volume of interest; and a high-resolution identification process, which acts on a subset of the input medical image data representing the estimated volume of interest so as to identify the volume of interest (Section 2, Subsection B: “Multi-resolution strategy. This method can be considered a combination of the previous two. Two models are being trained: coarse-resolution network which localize volumes of interest (VOI) for every organ and fine-resolution network which predict mask for VOIs”) for greater accuracy and reduce data load on the identification of VOIs in three-dimensional images.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Reda 2016 with the above teachings of Manko to incorporate the localization and identification of VOIs using multi-resolution strategies. The motivation in doing so would lie in greater accuracy in the identification of VOI and lower computational load for identification.
Regarding Claim 12, Reda 2016, in view of Manko, further teaches: the method according to claim 11, wherein: the data processing system is a neural network system (Manko: Figure 1) comprising: a low-resolution identification network (Section 2, Subsection B: “Multi-resolution strategy. This method can be considered a combination of the previous two. Two models are being trained: coarse-resolution network which localize volumes of interest (VOI) for every organ and fine-resolution network which predict mask for VOIs”), which has been trained using training data comprising a set of ground truth image datasets, each of which is representative of a bodily region that includes an instance of the predetermined anatomical structure and comprises information relating to a volume of interest within which that instance of the predetermined anatomical structure is located (Manko: Section 3, Subsection B), and a high-resolution identification network (Section 2: Subsection B: “Multi-resolution strategy. This method can be considered a combination of the previous two. Two models are being trained: coarse-resolution network which localize volumes of interest (VOI) for every organ and fine-resolution network which predict mask for VOIs”) which has been trained using training data comprising a set of ground truth image datasets, each of which is representative of a bodily region that includes an instance of the predetermined anatomical structure and comprises information relating to a volume of interest within which that instance of the predetermined anatomical structure is located (Manko: Section 3, Subsection B); and the method further comprises: performing the low-resolution identification process using the low-resolution identification network, and performing the high-resolution identification process using the high-resolution identification network (Section 2: Subsection B: “Multi-resolution strategy. This method can be considered a combination of the previous two. Two models are being trained: coarse-resolution network which localize volumes of interest (VOI) for every organ and fine-resolution network which predict mask for VOIs”) for the same reasons and motivations as stated in regards to Claim 11.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Reda 2016 as applied to claims above, and further in view of Bettenga (US 2020/0170807 A1; hereafter: Bettenga).
Regarding Claim 14, Reda 2016 teaches: the method according to claim 1, but does not explicitly teach wherein the first and second anatomical directions (v1, v2) are selected from the group consisting of: a direction normal to a sagittal plane; a direction normal to a coronal plane; and a direction normal to a transverse plane.
In a related art, Bettenga teaches: wherein the first and second anatomical directions (v1, v2) are selected from the group consisting of: a direction normal to the sagittal plane; a direction normal to the coronal plane; and a direction normal to the transverse plane (Abstract: One or more anatomical orientations are determined based on the locations corresponding to the reference surface and the locations on the pelvis”; ¶6 discloses determining the coronal plane, ¶10 discloses determining the transverse plane, and ¶15 discloses determining the sagittal plane.) for accurate determination of anatomical orientations based on the planes of the structure.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Reda 2016 with the above teachings of Bettenga to incorporate the determination of anatomical orientations based on the planes of the structure. The motivation in doing so would lie in an accurate determination and a more complete representation of the orientation of the structure in space.

Allowable Subject Matter
Claims 3-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 3-6 require the determination of planar masks within the anatomical structure and designating the normal to the planar masks as the anatomical direction/orientation. The claims further require that the directions are determined using principal component analysis. Such limitations are neither taught nor disclosed in a non-obvious manner by the prior art or a combination of prior arts. Relevant prior art determines anatomical orientations based on coronal, sagittal, or transverse planes or determine directions based on whole structures rather than structural planar masks. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIUS CHAI whose telephone number is (571)272-4209. The examiner can normally be reached Monday-Friday 8:00 AM EST - 4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571) 272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JULIUS CHAI/
Examiner, Art Unit 2668  
/VU LE/Supervisory Patent Examiner, Art Unit 2668